DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/26/2021 has been acknowledged.
Claim Objections
The amendments to claims 3, 5, and 16 have overcome the previously presented objections, so these objections are withdrawn.
Drawings
The replacement drawings were received on 01/26/2021.  These drawings are acceptable.
Specification
The amendments to the specification have overcome the previously presented objections, so these objections are withdrawn.
Claim Rejections - 35 USC § 112
Applicant’s arguments, see pg.13-15, filed 01/26/2021, with respect to claims 2, 3, 7, 10, 12, and 20 have been fully considered and are persuasive.  The rejection of 10/28/2020 has been withdrawn. 
Response to Arguments
Applicant’s arguments, see pg. 16-20, filed 01/26/2021, with respect to claims 1-7 and 10-20 have been fully considered and are persuasive.  The rejection of 10/28/2020 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Linardakis on 2/5/2021.

The application has been amended as follows: 
Claim 1: 
The word “the” should be added between “wherein” and “second” in line 10 to improve clarity.
The word “first” before “central alignment recess” in lines 3 and 10 should be deleted to align more closely with the specification.
The three instances of the word “second” before “self-centering feature” in lines 7 and 10 should be deleted and replaced with the phrase “first central” to align more closely with the specification.
The phrase “second recess” in line 8 should be deleted and replaced with “cavity” to align more closely with the specification.
The phrase “a third” before “self-centering feature” in line 9 should be deleted and replaced with “another.”
Claim 18: 
The word “is” should be added between “and” and “configured” in line 12 to improve clarity. 
The word “the” should be added between “wherein” and “first” in line 13 to improve clarity.
The word “first” before “central alignment recess” in lines 7 and 14 should be deleted to align more closely with the specification.
The phrase “second recess” in line 11 should be deleted and replaced with “cavity” to align more closely with the specification.
Claim 20: 
The word “the” should be added between “wherein” and “second” in line 9 to improve clarity.
The word “first” before “central alignment recess” in line 3 should be deleted to align more closely with the specification.
The three instances of the word “second” before “self-centering feature” in lines 6, 7 and 9 should be deleted and replaced with the phrase “first central” to align more closely with the specification.
The phrase “second recess” in line 7 should be deleted and replaced with “cavity” to align more closely with the specification.
The phrase “a third” before “self-centering feature” in line 8 should be deleted and replaced with “another.”
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The closest prior art to claim 1 is Tsai (US 20140020629 A1). Tsai teaches a shutter disk assembly with an upper disk and lower carrier with a solid base connected by a central alignment feature. Tsai also teaches an outer alignment feature that protrudes upward from a top surface of the lower carrier and forms a pocket, wherein the upper disk member is disposed in the pocket. However, Tsai fails to teach the claimed means of connecting the upper disk and lower carrier that includes a “first central alignment recess” in the bottom of 
Claims 2-7 and 10-17 depend on claim 1 and thus are allowable for the same reasons.
The closest prior art to claim 18 is Tsai (US 20140020629 A1). Tsai teaches a process chamber comprising a chamber body defining an inner volume having a target comprising materials to be sputtered, a substrate support disposed within the chamber body to support the substrate, a shutter disk assembly with an upper disk and lower carrier with a solid base connected by a central alignment feature. Tsai also teaches an outer alignment feature that protrudes upward from a top surface of the lower carrier and forms a pocket, wherein the upper disk member is disposed in the pocket, and a transfer robot movably coupled to the chamber body to transfer the shutter disk assembly to and from the substrate support. However, as with claim 1, Tsai fails to teach the claimed means of connecting the upper disk and lower carrier that includes a “first central alignment recess” in the bottom of the upper disk, a “second self-centering feature” on the upper surface of the lower carrier, which forms a recess in the bottom surface of the lower carrier, and a “third self-centering feature” can be received by the recess in the bottom of the lower carrier while the “second self-centering feature” is disposed in the “first central alignment recess.” Tsai in view of Feltsman (US 20040182698) teaches a pin extending from the top of the lower carrier 
Claim 19 is dependent on claim 18 and thus is allowable for the same reasons.
The closest prior art to claim 20 is Tsai (US 20140020629 A1). Tsai teaches a shutter disk assembly for use in a process chamber to protect a substrate support disposed below the shutter disk assembly, comprising an upper disk and lower carrier with a solid base connected by a central alignment feature. Tsai also teaches an outer alignment feature that protrudes upward from a top surface of the lower carrier and forms a pocket, wherein the upper disk member is disposed in the pocket, and wherein the upper disk member is a process chamber target configured to be used in pasting processes, and wherein the lower carrier member along with the outer annular alignment feature forms an electrically insulated barrier around the upper disk member target configured to prevent arcing during pasting processes. However, as with claim 1, Tsai fails to teach the claimed means of connecting the upper disk and lower carrier that includes a “first central alignment recess” in the bottom of the upper disk, a “second self-centering feature” on the upper surface of the lower carrier, which forms a recess in the bottom surface of the lower carrier, and a “third self-centering feature” can be received by the recess in the bottom of the lower carrier while the “second self-centering feature” is disposed in the “first central alignment recess.” Tsai in view of Feltsman (US 20040182698) teaches a pin extending from the top of the lower carrier member into a recess in the bottom of the upper disk. However, there is no teaching, suggestion, or motivation in the prior art to use a “second self-centering feature” that forms a recess in the bottom of the lower carrier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794